Slip Op. 13-28

             UNITED STATES COURT OF INTERNATIONAL TRADE


 LEGACY CLASSIC FURNITURE, INC.,

                     Plaintiff,                 Before: Gregory W. Carman, Judge

              .      v.                         Court No. 10-00352

 UNITED STATES,

                     Defendant.



                                    JUDGMENT

          Upon consideration of the Department of Commerce’s Final Results of Second
Redetermination Pursuant to Court Order dated 19 September 2012 (ECF No. 63), upon
comments in which all parties concur with affirmance of that remand determination
(ECF Nos. 64 and 65 ), upon all other pertinent papers, and pursuant to USCIT Rule 54,
it is hereby

        ORDERED that judgment is entered sustaining the Final Results of Second
Redetermination Pursuant to Court Order; and it is further

         ORDERED that this case is dismissed.




                                                       /s/ Gregory W. Carman
                                                      Gregory W. Carman, Judge

Dated:       March 6, 2013
             New York, NY